               Case 19-10153              Doc         Filed 06/05/19            Entered 06/05/19 14:12:39                Desc Main
 Fill in this information to identify the case:           Document              Page 1 of 4
B 10 (Supplement 2) (12/11)         (post publication draft)

Debtor 1    Mikhaela J. Hernandez
Debtor 2       Antonio Hernandez
 (Spouse, if filing)
United States Bankruptcy Court for the: District of Massachusetts (BOSTON)
Case number        19-10153-FJB




Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                                   12/16

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy
filing that you assert are recoverable against the debtor or against the debtor's principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.


Name of creditor: Nationstar Mortgage LLC d/b/a                 Mr. Cooper
                                                                                              Court claim no. (if known): 2-1
Last 4 digits of any number you use to
                                                                             2334
identify the debtor’s account:

 Does this notice supplement a prior notice of postpetition
 fees, expenses, and charges?
         No
         Yes. Date of the last notice: ____/____/_____


 Part 1:       Itemize Postpetition Fees, Expenses, and Charges

 Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any
 escrow account disbursements or any amounts previously itemized in a notice filed in this case or ruled on by the bankruptcy court.

        Description                                                          Dates incurred                                         Amount

   1. Late charges                                                                                                          (1)

   2. Non-sufficient funds (NSF) fees                                                                                       (2)

   3. Attorney fees                                                                                                         (3)

   4. Filing fees and court costs                                                                                           (4)

   5. Bankruptcy/Proof of claim fees                                         2/8/2019*                                      (5)     $650.00
   6. Appraisal/Broker’s price opinion fees                                                                                 (6)

   7. Property inspection fees                                                                                              (7)

   8. Tax advances (non-escrow)                                                                                             (8)

   9. Insurance advances (non-escrow)                                                                                       (9)

  10.                                                                                                                       (10)

  11. Other. Specify:                                                                                                       (11)

  12. Other. Specify: Payment History                                        2/5/2019*                                      (12)    $300.00
  13. Other. Specify:                                                                                                       (13)

 14. Other. Specify:                                                                                                        (14)
 The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
 See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.




Official Form 410S2                             Notice of Postpetition Mortgage Fees, Expenses, and Charges                        Page 1
           Case 19-10153                    Doc       Filed 06/05/19            Entered 06/05/19 14:12:39                       Desc Main
                                                          Document              Page 2 of 4

Debtor 1        Antonio Hernandez                                                         Case number (if known) 19-10153-FJB
                First Name    Middle Name            Last Name




 Part 2:     Sign Here


  The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
  telephone number.
  Check the appropriate box.

      I am the creditor.
      I am the creditor’s authorized agent.


  I declare under penalty of perjury that the information provided in this claim is true and correct to the best
  of my knowledge, information, and reasonable belief.



               ______/s/ Keith J. McCarthy____________________                          Date         ___6/5/19______
                 Signature




Print:           Keith J. McCarthy                                                       Title Attorney
                 First Name                 Middle Name          Last Name




Company          Harmon Law Offices, P.C.


Address          150 California St.
                 Number               Street

                 Newton, MA 02458
                 City                                            State       ZIP Code




Contact phone    (617) 558-0500                                                          Email mabk@harmonlaw.com




Official Form 410S2                             Notice of Postpetition Mortgage Fees, Expenses, and Charges                        Page 2
           Case 19-10153    Doc     Filed 06/05/19      Entered 06/05/19 14:12:39        Desc Main
                                        Document        Page 3 of 4

                              UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS (BOSTON)

IN RE:                                                      Case No. 19-10153-FJB
                                                            Chapter 13
Antonio Hernandez, and Mikhaela J. Hernandez,

Debtors.

                                    FORM 410S2 - ADDENDUM

*Proof of Claim: This fee relates to an attorney analyzing the debtor’s filings, as well as the drafting,
reviewing, and filing of a Proof of Claim. In this process, the referral was reviewed, exhibit A was
assembled, and the document was drafted. Throughout this process, an attorney communicated and
advised the client regarding the Proof of Claim.

*History: This fee relates to the preparation of the 410A form attached to the proof of claim. This
involved reviewing the documents relevant to the property and compiling the life of the loan on a
spreadsheet.
         Case 19-10153          Doc      Filed 06/05/19        Entered 06/05/19 14:12:39             Desc Main
                                             Document          Page 4 of 4

                                 UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MASSACHUSETTS (BOSTON)

IN RE:                                                              Case No. 19-10153-FJB
                                                                    Chapter 13
Antonio Hernandez, and Mikhaela J. Hernandez,
Debtors.

                                          CERTIFICATE OF SERVICE

        I, Keith J. McCarthy, Esq., state that on June 5, 2019, I electronically filed the foregoing document with
the United States Bankruptcy Court for the District of Massachusetts using the CM/ECF System. I served the
foregoing document on the following CM/ECF participants:

Peter Daigle
Carolyn Bankowski
John Fitzgerald

I certify that I have mailed by first class mail, postage prepaid, the documents electronically filed with the Court on
the following non CM/ECF participants:

Antonio Hernandez
30 Kenberma St
Hull, MA 02045

Antonio Hernandez
46 Grove Circle
Braintree, MA 02184

Mikhaela J. Hernandez
a/k/a Mikhaela J. LaRochelle
30 Kenberma St
Hull, MA 02045

Capital One Auto Finance, a division of Capital One, N.A., c/o AIS Portfolio Services, LP
4515 N Santa Fe Ave. Dept. APS
Oklahoma City, OK 73118
                                                 Respectfully submitted,

                                                     Nationstar Mortgage LLC d/b/a Mr. Cooper,
                                                     By its Attorney,

                                                     /s/ Keith J. McCarthy
                                                     Keith J. McCarthy, Esq.
                                                     BBO#: 690779
                                                     Harmon Law Offices, P.C.
                                                     PO Box 610389
                                                     Newton Highlands, MA 02461
                                                     (617)558-0500
                                                     mabk@harmonlaw.com
Dated: 6/5/19
